Name: Council Regulation (EEC) No 113/80 of 15 January 1980 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 1 . 80 Official Journal of the European Communities No L 16/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 113/80 of 15 January 1980 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice 1 . Article 1 ( 1 ) shall be replaced by the following text : ' 1 . The common organization of the market in rice shall comprise a price and trading system and cover the following products : CCT heading No Description (a) 10.06 B I a) 10.06 Bib) 10.06 B II (b) 10.06 Bill (c) 11.01 F 11.02 A VI 11 .02 E II d) 1 1 1.02 F VI 11.08 A II Paddy rice Husked rice Semi-milled or wholly-milled rice Broken rice Rice flour Rice groats and meal Flaked rice Rice pellets Rice starch' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( ! ), Whereas Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1552/79 (3 ), covers in particular products falling within heading No 10.06 of the Common Customs Tariff ; whereas these products include rice seed ; Whereas, since 1 January 1980, rice seed has been subject to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (4), as last amended by Regulation (EEC) No 2878/79 (5) ; whereas this new provision necessitated an amendment to Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (6), as last amended by Regulation (EEC) No 3000/79 ( 7) ; whereas it is , therefore, neces ­ sary in Regulation (EEC) No 1418 /76 to take account of the said amendment, 2 . Article 11a (2), (3) and (4) shall be replaced by the following text : '2. By way of derogation from Article 11 ( 1 ) (a), (b), (c), (d) and (i), no levy shall be charged on imports of the products falling within subheadings 10.06 B I and B III into the French overseas depart ­ ment of Reunion . 3 . By way of derogation from Article 11 ( 1 ) (e), (f), (g) and (h), the levy to be charged on imports of products falling within subheading 10.06 B II into the French overseas department of Reunion shall be equal to the amount for the protection of the industry referred to in Article 14 (3). 4 . For consignments to the French overseas department of Reunion of products falling within heading No 10.06, with the exception of subheading 10.06 A, originating in the Member States and in one of the situations referred to in Article 9 (2) of the Treaty, a subsidy shall be HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1418 /76 shall be amended as follows : ( i ) OJ No C 289, 19 . U. 1979, p . 51 V) OJ No L 166, 25 . 6 . 1976, p . 1 . (J ) OJ No L 188 , 26 . 7 . 1979 , p. 9 . ( «) OJ No L 246, 5 . 11 . 1971 , p. 1 . ( 5 ) OJ No L 325, 21 . 12. 1979 , p. 1 . (*) OJ No L 172, 22 . 7 . 1968 , p. 1 . 7 OJ No L 342, 31 . 12 . 1979 , p. 1 . No L 16/2 Official Journal of the European Communities 22. 1 . 80 granted, on application by the party concerned, equal to the levy in force for the product concerned. However, in respect of products falling within subheading 10.06 B II, such subsidy shall be reduced by the amount for the protection of the industry referred to in paragraph 3 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 January 1980 . For the Council The President G. ZAMBERLETTI